DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248).
Regarding claim 1, Siebert teaches a laser inscribable film comprising a contrast layer and an engraving layer (“a multilayer marking film; a colored base layer and a colored coating layer”) (Pg. 1, Paragraph [0001]). An adhesive mass layer may be placed below the contrast layer (“adhesive layer”) (Pg. 3, Paragraph [0017]). The contrast layer and the engraving layer have colors that differ from each other (“having a second color different form the first color”) (Pg. 2, Paragraph [0011]). The contrast layer may be formed from functional groups including a trifunctional oligomer A which may be a urethane (meth)acrylate and a difunctional monomer C which may be an acrylate in addition to a pigment (“colored base layer comprises a cured material comprising a urethane (meth)acrylate oligomer, a (meth)acrylate monomer and a pigment”) (Pg. 2, Paragraphs [0011]; [0013]; Pg. 3, Paragraph [0015]). The engraving layer may be ablated by a laser (“the colored coating layer comprises an uneven portion having a thickness extending from the first surface toward the second surface”) (Pg. 2, Paragraph [0009]). 
Siebert is silent with respect to a protective layer provided on the engraving layer and that protective layer comprising a cured material prepared by curing a photocurable composition consisting of a photocurable urethane (meth)acrylate resin, a photocurable (meth)acrylate monomer, an inorganic nanoparticle, an initiator and optionally a fluorine-based compound, wherein the photocurable urethane (meth)acrylate resin is a polyfunctional urethane (meth)acrylate resin having 2 to 15 (meth)acrylate groups. 
Siebert is also silent with respect to the inorganic nanoparticle is a surface modified inorganic nanoparticle having a (meth)acrylate group on the surface thereof. 
Chisholm teaches cured acrylate coatings (Col. 1, Lines 15-17). The cured coatings include two polyfunctional acrylate derivatives, a photoinitiator, and a nanoscale filler (“an initiator” & “an inorganic nanoparticle”) (Col. 1, Lines 60-64). The polyfunctional derivatives may include any monomeric or oligomeric molecule possessing acrylic, methacrylic or ethacrylic functionality greater than two including hexafunctional urethane acrylates and pentaerythritol triacrylate (“a photocurable urethane methacrylate resin” & “a photocurable methacrylate monomer” & “2 to 15 methacrylate groups”) (Col. 2, Lines 35-59). The nanoscale filler may be formed from inorganic materials including silica (Col. 4, Lines 50-59). The nanoscale filler may be an acrylate functionalized silica (“the inorganic nanoparticle is a surface modified inorganic nanoparticle having a methacrylate group on the surface thereof”) (Col. 5, Lines 11-38). The coatings provide for enhanced adhesion, abrasion resistance, good weather and thermal resistance (Col. 2, Lines 28-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films of Siebert with the coatings of Chisholm which include two polyfunctional acrylate compounds, such as hexafunctional urethane acrylates and pentaerythritol triacrylate, an initiator and a nanoscale filler, which is acrylate functionalized in order to provide enhanced adhesion, abrasion resistance and good weather an thermal resistance. 
Siebert is silent with respect to the engraving layer comprising a composition containing a trifunctional urethane (meth)acrylate oligomer, a difunctional urethane (meth)acrylate oligomer, a photoinitiator, a dispersant and a pigment. 
Siebert is additionally silent with respect to the ratio of the urethane triacrylate to the urethane diacrylate being in the range of 9:1 to 8:2. 
Zhang teaches energy curable inks and coatings that exhibit good cure and adhesion to flexible substrates which may be used in packaging or labeling (Pg. 1, Paragraph [0003]). The inks include multifunctional acrylates which may be monomers or oligomers having a total acrylate group concentration greater than 4 and may comprise diacrylates and triacrylates which allows for improved resistance properties (Pg. 5, Paragraphs [0049]-[0053]). One of ordinary skill in the art would appreciate that the minimum acrylate group concentration is 5 and as such the starting combination would include at least one diacrylate and one triacrylate. The monomers/oligomers may also be urethane acrylates (Pg. 6, Paragraph [0055]). The inks may further include pigments and dyes, dispersants and photoinitiators (Pg. 6, Paragraph [0061], Pg. 7, Paragraph [0065]); Pg. 8, Paragraph [0067]).
Ha teaches a photosensitive body which includes a protective layer including a urethane oligomer acrylate (Abstract). The urethane oligomer acrylate may be comprised of a difunctional and a trifunctional urethane oligomer acrylate such that the combination improves the hardness and the toughness of the protective layer (Pg. 4, Paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the engraving layer of Siebert with the ink composition of Zhang in order to improve adhesion to flexible substrates and improved resistance properties such that the composition includes acrylate monomers/oligomers which have an acrylate concentration greater than 4, including urethane diacrylates and urethane triacrylates, as well as a pigment, a dispersant and a photoinitiator. It additionally would have been obvious to form the engraving layer as a combination of a difunctional and a trifunctional urethane oligomer acrylate in order to improve the hardness and the toughness of the engraving layer as taught by Ha. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, one of ordinary skill in the art would have optimized the content and the ratio of the difunctional and trifunctional urethane oligomer acrylates in order to optimize the hardness and the toughness of the engraving layer, including having the two compounds in a ratio range of 9:1 to 8:2. 
Regarding claim 2, Siebert teaches the films as discussed above with respect to claim 1. Siebert is silent with respect to the uneven portion being between 2% and 50% of the total thickness of the engraving layer. 
However, Siebert teaches the laser ablation of the engraving layer may be fully ablated, thus being permeable to light at the sites, or may be partially ablated in order to give an opaque appearance at the said sites (Pg. 2, Paragraph [0009]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the level, or amount of partially ablating the engraving layer of ablation in order to provide varying light effects to the films of Siebert, including partially ablating the layer to 2% to 50% of the total thickness of the engraving layer. 
Regarding claim 3, Siebert teaches the films as discussed above with respect to claim 1. Siebert further teaches the molar mass of the trifunctional monomer as being 1000 to 5000 g/mol, which overlaps with the claimed range (Pg. 2, Paragraph [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claims 4-5, Siebert teaches the films as discussed above with respect to claim 1. The difunctional monomer C may be selected from the group which includes ethylene glycol diacrylate and propylene glycol diacrylate and may have a molar mass of 220 to 280 g/mol (Pg. 3, Paragraph [0015]). 
Regarding claims 6-7, Siebert teaches the films as discussed above with respect to claim 1. Siebert further teaches the trifunctional oligomer A as being in an amount of 30% to 80% by weight, the difunctional monomer C in an amount of 1% to 30% and the pigment in an amount of 2% to 40% (Pg. 1, Paragraph [0007]). One of ordinary skill in the art would appreciate that the difunctional monomer C would be present in an amount ranging from 1.25 (1%/80%) to 100 (30%/30%) parts by weight based on 100 parts by weight of the trifunctional oligomer A and the pigment would be present in an amount ranging from 2.5 (2%/80%) to 133 (40%/30%) parts by weight based on 100 parts of trifunctional monomer A. Both ranges overlap with the instantly claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 11, Siebert teaches the films as discussed above with respect to claim 1. 
As discussed above, Chisholm further teaches the polyfunctional (meth)acrylate compounds may include pentaerythritol triacrylate which is appreciated as the (meth)acrylate monomer in applicant’s specification (PGPUB, Pg. 8, Paragraph [0098]). As such, one of ordinary skill in the art would appreciate that the multifunctional acrylates being the two listed above would have a glass transition temperature in the range of 35 to 70°C. 
Regarding claim 12, Siebert teaches the films as discussed above with respect to claim 1. 
Siebert is silent with respect to the content of the multifunctional methacrylate being present in an amount ranging from 10 to 20 parts by weight and the inorganic particles being present in an amount from 5 to 20 parts by weight based on 100 parts of the dual-curable resin. 
Chisholm further teaches the total amount of all polyfunctional acrylates is between 30 and 95 weight percent (Col. 2, Lines 60-63). In a particular embodiment, one of the polyfunctional acrylates includes a hexafunctional acrylate derivative in a content range of 0.1 to 80 weight percent (Col. 3, Lines 9-20). One of ordinary skill in the art would appreciate that the remaining content of the polyfunctional (meth)acrylate compounds, including pentaerythritol triacrylate, would be in the range of 0.1 to 94.9 weight percent and any number in between depending on the content of the hexafunctional acrylate derivative, which overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, the nanoscale filler is present in an amount ranging from 1 to 65 weight percent (Col. 5, Lines 27-38). 
Regarding claim 17, Siebert in view of Zhang teaches the engraving layer with the ink composition as discussed above with respect to claim 1. Zhang further teaches the content of the monomers/oligomers is greater than 50% by weight, which overlaps with the instantly claimed range (Pg. 6, Paragraph [0057]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248) as applied to claim 1 above and further in view of Gotou et al. (US 2018/0312697).
Regarding claims 10, Siebert teaches the films with the coatings as discussed above with respect to claim 1. 
Siebert is silent with respect to one of the polyfunctional (meth)acrylate compounds having a glass transition temperature of 10 to 30°C.
Gotou teaches active energy ray-curable coating compositions which may be applied to a wide variety of substrates including organic and inorganic substrates such as polyacrylates (Pg. 1, Paragraph [0002]; Pg. 11, Paragraphs [0163]-[0168). The compositions include a urethane (meth)acrylate which preferably has a glass transition temperature in the range of 0 to 40°C from the viewpoint of scratch resistance (Pg. 5, Paragraph [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films with the coatings of Chisholm including two polyfunctional (meth)acrylate compounds such that one of the compounds has a glass transition temperature of 0 to 40°C from the viewpoint of scratch resistance as taught by Gotou.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al. (US 2013/0040136) in view of Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248) as applied to claim 1 above and further in view of Port et al. (US 8,999,509).
Regarding claims 13-14, Siebert teaches the films as discussed above with respect to claim 1. 
Siebert is silent with respect to the photocurable composition further comprising a fluorine based compound which comprises at least one of fluorinated (meth)acrylate and fluorinated epoxy acrylate. Siebert is additionally silent with respect to the fluorinated compound being present in a range of 0.1 to 5 parts by weight. 
Port teaches a weather resistant film which includes a cured hardcoat layer being formed on the base sheet (Col. 2, Lines 7-10). The hardcoat layer provides resistance to abrasion and cracking (Abstract). The layer may be formed by a UV curing process and may include a dual –curable resin comprising urethane acrylates and a multifunctional acrylate (Col. 8, Lines 4-66). Port further teaches the hard coating layer may further contain hydrophobic additives in order to improve dirt shedding properties such as fluorinate urethane acrylates in an amount of up to 4 wt% (Col. 9-10, Lines 64-3). 
Therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the coatings of Chisholm further comprising a hydrophobic additive in order to improve dirt shedding properties such as fluorinate urethane acrylates in an amount of up to 4 wt% as taught by Port. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-12 and 14 of U.S. Patent No. 11,142,670 (‘670) in view of Siebert et al. (US 2013/0040136), Chisholm et al. (US 6,998,425), Zhang (US 2016/0024329) and Ha et al. (US 2018/0239248). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both the current application and that of application ‘592 require multilayer marking films with an adhesive layer, a colored base layer and a colored coating layer in sequential order. The claims also require the colored bas layer and the colored coating layer be provide with different colors, the colored base layer comprising a cured material comprising a urethane (meth)acrylate oligomer, a (meth)acrylate monomer and a pigment, and the colored coating layer being etched or uneven.
Claim 1 of ‘670 is silent with respect a protective layer provided on the engraving layer and that protective layer comprising a cured material prepared by curing a photocurable composition consisting of a photocurable urethane (meth)acrylate resin, a photocurable (meth)acrylate monomer, an inorganic nanoparticle, an initiator and optionally a fluorine-based compound, wherein the photocurable urethane (meth)acrylate resin is a polyfunctional urethane (meth)acrylate resin having 2 to 15 (meth)acrylate groups. 
Claim 1 of ‘670 is also silent with respect to the inorganic nanoparticle is a surface modified inorganic nanoparticle having a (meth)acrylate group on the surface thereof. 
Claim 1 of ‘670 is also silent with respect to the engraving layer comprising a composition containing a trifunctional urethane (meth)acrylate oligomer, a difunctional urethane (meth)acrylate oligomer, a photoinitiator, a dispersant and a pigment. 
Claim 1 of ‘670 is additionally silent with respect to the ratio of the urethane triacrylate to the urethane diacrylate being in the range of 9:1 to 8:2. 
Each of these features are taught by Siebert, Chisholm, Zhang and Ha as discussed above with respect to the 35 U.S.C. 103 rejections of claim 1. 
Additionally, claims 2-7, 10-14 and 17 are rejected in view of claims 2, 5, 11-12 and 14 in view of Siebert, Chisholm, Zhang, Ha, Gotou and Port as discussed above with respect to the 35 U.S.C. 103 rejections.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
On pages 4-6, applicant argues that the instant invention exhibits unexpected results when an inorganic particle that has been surface modified is included in the protective layer of the instantly claimed invention. The unexpected results being improved curling such that the curling is insufficient when a non-surface modified particle is used versus enhanced curling when a surface modified particle is used. 
The examiner recognizes the data submitted by the applicant’s as indicated in the interview summary submitted herein. In particular, a comparison between example 4 and comparative example 4 illustrates the benefits of using an inorganic particle which has been surface modified and one which has not been surface modified (See PGPUB, Pg. 11, Paragraphs [0148]-[0151]). In particular, both examples utilized the same preparation examples for the base composition and the coating composition (See table 4). The preparation examples 7 (surface modified) and 9 (not surface modified) only differed in the surface modification of the particle (See table 3; Pg. 11, Paragraph [0151]). As illustrated in table 5, comparative example 4 exhibited a curl that is double that of example 4 (Comp. Ex. 4: 5.4 mm; Ex. 4: 2 mm). As such, the examiner recognizes the superior curling as discussed in applicant’s specification.
However, the examiner firstly notes that the curling property exhibited in the examples is not listed in the instant claim in that none of the properties listed in table 5 are included in the instant claims and is, therefore, not commensurate in scope with claim 1. MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). Additionally, MPEP 2145(VI): Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the property of the curling of the protective layer is not required by the instant claim and the evidence of unexpected results is not commensurate in scope with the instant claims. 
The examiner additionally notes that the evidence of unexpected results must be compared with the closest prior art and the comparison must be done with respect to each of the cited references. MPEPE 716.02(e): An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." 
In the instant case, the closest prior art is the combination of references provided in the 35 U.S.C 103 rejection of claim 1 including Siebert, Zhang, Ha and, particularly, Chisholm. As discussed above, Chisholm teaches cured coatings include two polyfunctional acrylate derivatives, a photoinitiator, and a nanoscale filler. The nanoscale filler may be formed from inorganic materials including silica. The coatings provide for enhanced adhesion, abrasion resistance, good weather and thermal resistance (See rejection above). Chisholm teaches coating composition embodiments in which the nanoscale filler being silica is acrylate functionalized and the nanoscale filler is included in amounts which adjust the adhesion and abrasion resistance of the coating composition (Col. 5, Lines 11-39). The examiner notes that the enhanced adhesion correlates to the unexpected advantage of curling when the protective layer of applicant’s invention is laminated to the remaining structure as required by claim 1.
Ultimately, as discussed above, Chisholm teaches the composition for the protective layer of instant claim 1. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(II): "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, although Chisholm is silent with respect to curling, Chisholm does teach embodiments in which the nanoscale filler, which is used to enhance adhesion, is an acrylate functionalized silica in addition to the remaining components of the composition of Chisholm which significantly overlap with those required by the instant claim. Therefore, one of ordinary skill in the art would appreciate that characteristics/properties of the compositions of Chisholm would be present and substantially identical to those of applicant’s claimed protective layer, including the property of curling as argued by the applicant.
In conclusion, the examiner recognizes the superior curling as illustrated in applicant’s examples provided in the instant specification, however, one of ordinary skill in the art would appreciate that the properties of Chisholm would include this superior curling in that Chisholm teaches the compositions taught by applicant’s instant specification and as claimed. The current rejection is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783